                                                                                FILED
                             UNITED STATES DISTRICT COURT                          DEC 2 0   2018
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION                     CLERK, U.S. DISTRICT COURT
                                                                         WEST                OF TEXAS

UNITED STATES OF AMERICA,                       §
                                                §
        Plaintfj
                                                §
V.                                                    Case No: SA-18-CR-00390(1)-OLG
                                                §

ROBERT MIKELL USSERY,                           §
                                                §
        Defendant.                              §
                                                §



                                             I) 1 0

       On this date, the Court considered Defendant Robert Mike!! Ussery's Unopposed Motion

for Competency Examination of Defendant (docket no. 62). In the motion, Defendant Robert

Mikell Ussery ("Defendant" or "Ussery") requests that this Court order a psychiatric and/or

psychological examination to determine his mental competency to stand trial. The record

indicates that the United States does not oppose the relief sought by Defendant.

       Tit!e 18 U.S.C.   §   424 1(a) provides that the Court can, on its own motion or at the

Defendant's request, order a "hearing to determine the mental competency of the defendant,"

provided "there is reasonab!e cause to believe that the defendant may presently be suffering from

a menta! disease or defect rendering him menta!!y incompetent to the extent that he is unab!e to

understand the nature and consequences of the proceedings against him or to assist proper!y in

his defense." The statute further provides that the Court may a!so order that a psychiatric or

psychological examination of the Defendant be conducted, and a resu!ting report be produced,

prior to a hearing on Defendant's competency. Id. at § 424 1(b).




                                                 1
         Upon a review of the record, the Court finds that there is sufficient justification for

ordering Ussery to undergo a psychiatric andlor psychological examination prior to any

competency hearing. Specifically, information in the record indicates that there is reasonable

cause to believe that Ussery may presently be suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is unable to understand the nature and

consequences of the proceedings against him or to assist properly in his defense.

         Accordingly, IT IS HEREBY ORDERED:

         1.        Pursuant to 18 U.S.C.    §   4241, a team of mental-health professionals with the

Bureau of Prisons (the "Examiners")to include a licensed or certified psychiatristshall at a

suitable facility closest to the Court, unless impracticable, conduct a psychiatric examination of

Defendant Ussery. This examination should culminate in a report concerning: (1) whether the

Defendant is suffering from a mental disease or defect; and, if so, (2) whether such disease or

defect renders him mentally incompetent to the extent that he is unable to understand the nature

and consequences of the proceedings against him or to assist properly in his defense.

         2.        The examination will be conducted pursuant to the time provisions set forth in 18

U.S.C.   §    4247(b) and, upon completion of the examination, the Examiners will prepare a written

report as described in 18 U.S.C.     §   4247(c). Following completion of the report, the report shall

be filed under seal with the Court, and a copy shall be delivered to counsel for Defendant and the

attorney for the Government. Upon completion and filing of these reports with the Court,

Defendant shall be returned to the Court for a hearing pursuant to the provisions of law.

         3.        In formulating any findings and recommendations, the Examiners shall secure

pertinent information, including but not limited to prior forensic and psychological evaluations




                                                      2
of the Defendant, as well as the Defendant's criminal and substance-abuse history. Counsel for

the United States and counsel for the Defendant may also submit information to the Examiners.

       4.      No statement made by the Defendant in the course of the examination mandated

by this Order, nor testimony by an expert based upon such statement, and no other fruits of the

statement may be admitted into evidence against the Defendant in any criminal proceeding

except on an issue regarding mental condition on which the Defendant has introduced evidence

of incompetency or evidence requiring notice under Federal Rule of Criminal Procedure 12.2(a)

or (b)(1). See Fed. R. Crim. P. 12.2(c)(4).

       5.      Delay from the filing of Defendant's motion and continuing through this Court's

hearing or other prompt disposition of such motion shall constitute speedy trial excludable time.

       It is so ORDERED.

       SIGNED this
                      fo    day of December, 2018.



                                           ORLANDO L. GARCIA
                                       Chief United States District Judge
